[Missing Graphic Reference] UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 17, 2015 PROFIRE ENERGY, INC. (Exact name of registrant as specified in its charter) Nevada 001-36378 20-0019425 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 321 South 1250 West, Suite 1, Lindon, Utah (Address of principal executive offices) (Zip code) (801) 796-5127 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to Vote of Security Holders The Company held its annual Shareholder Meeting (the “Meeting”) on September 17, 2015 in Lindon, Utah.Of the 53,253,725 total shares of common stock of the Company that were issued and outstanding on August 7, 2015, the record date for the Meeting, 43,450,947 shares, constituting 82% of the total outstanding shares, were represented in person or by proxy at the Meeting. The matters voted on and the results of the votes were as follows: 1. The shareholders elected six directors to the Company’s board of directors for the ensuing year and until their successors are elected and qualified.The votes regarding this proposal were as follows: Nominee FOR AGAINST WITHHOLD BROKER NON-VOTES Brenton W. Hatch 0 Harold Albert 0 Daren J. Shaw 0 Ronald R. Spoehel 0 Arlen B. Crouch Stephen E. Pirnat 0 2.The shareholders ratified the selection of Sadler, Gibb & Associates, LLC as the Company’s independent registered public accounting firm for the 2016 fiscal year.The votes regarding this proposal were as followed: Auditor FOR AGAINST ABSTAIN BROKER NON-VOTES Sadler, Gibb & Associates Item 7.01Regulation FD Disclosure On September 17, 2015, the Company issued a press release announcing the release of the Company’s next-generation burner management system, designed for long-term strategic flexibility. A copy of the press release is furnished with this Form 8-K as Exhibit 99.1. Exhibit 99.1 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company under the Securities Act of 1933, as amended, or the Exchange Act. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit Number Description Press Release Announcing Profire’s next-generation burner management system, designed for long-term strategic flexibility SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PROFIRE ENERGY, INC. Date: September 21, 2015 By: /s/ Brenton W. Hatch Brenton W. Hatch Chief Executive Officer
